In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00083-CV
     ___________________________

            IN RE L.J., Relator




             Original Proceeding
442nd District Court of Denton County, Texas
        Trial Court No. 19-7757-362


 Before Sudderth, C.J.; Kerr and Womack, JJ.
   Memorandum Opinion by Justice Kerr
                           MEMORANDUM OPINION

      Relator L.J. (Mother) filed a “Petition for Writ of Mandamus and for Writ of

Habeas Corpus” asking us to direct the trial court to dismiss the underlying parental-

rights termination case and order her child returned to her because the trial court’s

subject-matter jurisdiction had expired, see Tex. Fam. Code Ann. § 263.401, and

because its postexpiration order attempting to extend its jurisdiction was void, see In re

J.R., No. 02-21-00060-CV, 2021 WL 1421448, at *3 (Tex. App.—Fort Worth Apr. 15,

2021, orig. proceeding). We agree with Mother and conditionally grant her mandamus

relief. Lacking jurisdiction to grant her habeas corpus relief, we dismiss her writ of

habeas corpus.

                                     Background

      The trial court signed an emergency order appointing the Texas Department of

Family and Protective Services (the Department) as temporary sole managing

conservator of Mother’s children 1 on August 23, 2019. On August 25, 2020, the trial

court signed an order extending the dismissal date to February 20, 2021, and setting

November 16, 2020, as the final-trial date. The case never went to trial, and on March

12, 2021—about three weeks after the dismissal date—Mother filed a motion to

dismiss. The trial court denied Mother’s motion on the same day that she filed it. On

March 16, 2021, relying on the Texas Supreme Court’s “Thirty-Sixth Emergency


      1
        The Department’s suit involving one of Mother’s children was later severed,
and its suit involving that child is not before us.

                                            2
Order Regarding the COVID-19 State of Disaster,” the trial court signed an order

purporting to retain the Department’s case on its docket by extending the dismissal

deadline to September 1, 2021, and setting August 16, 2021, as the new trial date.

Mother responded by filing this original proceeding with us on March 25, 2021.

                                 Mandamus Discussion

       We have recently addressed and resolved this issue in Mother’s favor. See id.

The trial court’s subject-matter jurisdiction expired on February 20, 2021, and its later

attempt to extend the dismissal deadline was void for want of jurisdiction. Id.; see In re

A.F., No. 02-19-00117-CV, 2019 WL 4635150, at *10 (Tex. App.—Fort Worth Sept.

24, 2019, no pet.). We thus conditionally grant a writ of mandamus and direct the trial

court to dismiss the underlying case. See Tex. R. App. P. 52.8(c). Our writ will issue

only if the trial court fails to comply.

                              Habeas Corpus Discussion

       Our original habeas corpus jurisdiction is limited to instances in which a person

“is restrained in his liberty” and “when it appears that the restraint of liberty is by

virtue of an order, process, or commitment issued by a court or judge because of the

violation of an order, judgment, or decree previously made, rendered, or entered by

the court or judge in a civil case.” Tex. Gov’t Code Ann. § 22.221(d); see Ex parte

Layton, 928 S.W.2d 781, 782 (Tex. App.—Amarillo 1996, orig. proceeding). Because

the possession issue does not fall within this limited scope, we do not have original

habeas corpus jurisdiction to order a return of Mother’s child to her. See Ex parte

                                            3
Sarao, 583 S.W.2d 438, 438–39 (Tex. App.—Houston [1st Dist.] 1979, orig.

proceeding). Thus, to the extent Mother sought habeas relief, we dismiss her petition

for want of jurisdiction. See Layton, 928 S.W.2d at 782; Sarao, 583 S.W.2d at 439.




                                                      /s/ Elizabeth Kerr
                                                      Elizabeth Kerr
                                                      Justice

Delivered: April 29, 2021




                                           4